Case: 11-30268     Document: 00511699292         Page: 1     Date Filed: 12/19/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        December 19, 2011
                                     No. 11-30268
                                  Conference Calendar                      Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JOSHUA JEROME WHITE,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:10-CR-147-1


Before KING, HAYNES, and GRAVES, Circuit Judges.
PER CURIAM:*
        The attorney appointed to represent Joshua Jerome White has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
White has filed a response in which he requests credit against his sentence for
the time spent in custody after his arrest. We have reviewed counsel’s brief and
the relevant portions of the record reflected therein, as well as White’s response.
We concur with counsel’s assessment that the appeal presents no nonfrivolous

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-30268    Document: 00511699292      Page: 2    Date Filed: 12/19/2011

                                  No. 11-30268

issue for appellate review. Further, 28 U.S.C. § 2241 is the proper procedural
vehicle for obtaining credit for prior custody. United States v. Cleto, 956 F.2d 83,
84 (5th Cir. 1992). Accordingly, counsel’s motion for leave to withdraw is
GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                         2